Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: AM-2007-007
Release Date: 3/23/07
CC:INTL:B06:TAVidano
POSTN-123864-06
UILC:

482.11-00, 482.11-05, 482.11-08, 482.11-10

date:

March 15, 2007

to:

Supervisory Appeals Officer
Technical Services, Technical Guidance, Technical Guidance Team 3
Office of Appeals
Area Counsel (Communications, Media and Technology)
(Large & Mid-Size Business)

from:

subject:

Associate Chief Counsel
(International)

Taxpayer Use of Section 482 and the Commensurate With Income Standard
This memorandum addresses taxpayer asserted rights to use section 482, in particular
to invoke the commensurate with income standard, to reduce the charge for transfers of
intangible property. This advice may not be used or cited as precedent.
ISSUES AND SUMMARY CONCLUSIONS
1. If the Service has not proposed an allocation under section 482, may a taxpayer
apply section 482 in the first instance, in the course of an examination, during
consideration by Appeals, or in a docketed case?
•

The Treasury Department and IRS longstanding authoritative interpretation set
forth in the regulations and other published guidance is that the commensurate
with income standard must be applied consistently with the arm’s length
standard. The taxpayer, therefore, has the ability and the right to achieve a
commensurate with income result through the structure, risk allocation, and fixed
or contingent form of payment that it adopts upfront for its controlled transaction,
so long as that comports with economic substance. Further, Treas. Reg.
§ 1.482-1(a)(3) authorizes taxpayer use of section 482 to report results on a

POSTN-123864-06

2

timely return based on prices different from those actually charged, but only “[i]f
necessary to reflect an arm’s length result.” The regulation further states that
section 482 grants no other right to a controlled taxpayer to apply the provisions
of section 482 at will or to compel the IRS to apply such provisions. Clearly,
therefore, a taxpayer in the first instance, in the course of an examination, during
consideration by Appeals, or in a docketed case, may not invoke section 482 as
grounds for making a hindsight adjustment that enables the taxpayer to walk
away, without arm’s length consideration, from a deal it struck for itself.
2. May a taxpayer apply the commensurate with income (“CWI”) provision to challenge
a section 482 adjustment that was made by Exam, in a situation where Exam did not
itself apply the CWI provision?
•

As discussed under the previous issue, in the course of an examination, during
consideration by Appeals, or in a docketed case, a taxpayer may not invoke
section 482 as grounds for making a hindsight, so-called “CWI” adjustment.
Treas. Reg. § 1.482-1(g)(4) (Setoffs) does provide for a limited taxpayer right to a
setoff against an IRS section 482 allocation on account of another non-arm’s
length transaction. Treas. Reg. § 1.482-1(g)(4) (Setoffs) addresses a situation in
which the IRS upon examination has made an original allocation under section
482 regarding a given non-arm’s length transaction (the primary transaction).
The regulation provides substantive and procedural rules under which a
taxpayer’s claim for a “setoff” will be allowed by the IRS against its original
section 482 allocation on account of a section 482 allocation raised by the
taxpayer regarding another non-arm’s length transaction going in the opposite
direction (the setoff transaction). The substantive requirements are that the
setoff transaction must be “between the same controlled taxpayers” and “in the
same taxable year” as the primary transaction. Furthermore, the taxpayer must
establish “that the transaction that is the basis of the setoff was not at arm’s
length” and must establish “the amount of the appropriate arm’s length charge”
for such setoff transaction. The procedural requirements relate to documentation
and timely notification to the IRS of the basis for any claimed setoff. Nothing in
this or any other provision of the regulations suggests that the taxpayer may alter
the terms or prices of the primary transaction itself (i.e., the subject of the IRS
original section 482 allocation) based on hindsight in contravention of the arm’s
length standard.

3. Does the word “income” in the phrase “commensurate with the income attributable to
the intangible” in section 482 refer to income received prior to the transfer or license
of an intangible (past profits), income anticipated to be received after the transfer or
license of an intangible (projected profits), income actually received after the transfer
or license of an intangible (actual profits), or some other measure of income?
•

The word “income” in the phrase “commensurate with the income attributable to
the intangible” in section 482 should generally be construed as operating profits

POSTN-123864-06

3

attributable to the intangible the taxpayer would reasonably and conscientiously
have projected at the time it entered into the controlled transaction. However,
the IRS, coming to examine a transaction only after-the-fact, is inherently at a
disadvantage in assessing whether the pricing was supported by such upfront
reasonable and conscientious evaluation of projected operating profits
attributable to the transferred intangible. Therefore, consistent with the
legislative history, the regulations allow the IRS, in its discretion, provisionally to
treat the income actually resulting from the transferred intangible as evidence of
what should have been projected at the time of the transfer and to make periodic
adjustments to reflect the pricing had such results been projected at such time.
The regulations then allow taxpayers the ability to rebut such presumption, e.g.,
by showing that such results were beyond the control of the taxpayer and could
not reasonably have been anticipated at the time the transaction.
4. If a qualified cost sharing arrangement (CSA) specifies buy-in payments in the form
of a royalty or other contingent consideration, and if the actual amount paid by a
participant in a particular year differs from the amount estimated to be due in that
year, does the CWI provision permit (or require) a CSA participant to make so-called
“true-ups” to account for the difference?
•

The taxpayer’s form of buy-in payment will be respected, if consistent with
economic substance. For example, a taxpayer could conceivably adopt a fixed
outcome payment form structured as preliminary royalties with subsequent trueup/down to a liquidated amount agreed in advance before the actual results were
known. Conversely, taxpayers could conceivably adopt a contingent outcome
payment form structured as a preliminary lump sum with true-up/down in light of
subsequently arising actual results. However, taxpayers must clearly have
adopted these deals – the IRS is not obligated to write in such contractual terms
for the taxpayer’s benefit (i.e., as drafter, the taxpayer may and should be held to
its deal). By the same token, if the taxpayer conscientiously wrote and lived by a
truly contingent form of payment, and subsequent events do not turn out as
reasonably anticipated, then the IRS may not impose a “true-up” adjustment on
the ground that is necessary to reach the originally projected present value.

5. May Appeals take into account provisions in an Income Tax Treaty, Convention, or
the OECD Transfer Pricing Guidelines in determining the appropriate settlement of a
section 482 allocation proposed by Exam?
•

Treaty provisions do not dictate the specifics or application of domestic law to the
extent the domestic law reaches results consistent with the treaty obligations.
The Treasury and IRS consider section 482 and the regulations to be wholly
consistent with treaty obligations and the OECD Transfer Pricing Guidelines.
Outside of the competent authority process under a treaty, tax administrators,
including Appeals, are bound to enforce compliance with section 482 and the
regulations without reference to the OECD Transfer Pricing Guidelines. The

POSTN-123864-06

4

purpose of the Guidelines is to provide a common reference point for resolution
of transfer pricing disputes between treaty partners within the context of the
competent authority process. A taxpayer may request simultaneous assistance
from U.S. Competent Authority and Appeals under Rev. Proc. 2006-54, § 8,
2006-49 I.R.B. 1035, 1043-44. In such case, the Appeals representative will
consult and coordinate with the U.S. Competent Authority to develop a tentative
resolution, which is then presented to the foreign competent authority. Under this
procedure, the U.S. Competent Authority, not Appeals, is the IRS function
responsible for developing the U.S. position paper and conducting the mutual
agreement procedure with the treaty partner.
STATEMENT OF FACTS
1. The Service does not propose any section 482 allocation during the examination.
The taxpayer affirmatively applies 482 in the course of the examination, Appeals
consideration, or in a docketed case. (Issue #1, above)
2. In an examination, the Service proposes a section 482 allocation that relies on
principles other than CWI, but the taxpayer challenges the allocation by reference to
CWI. (Issue #2, above)
3. In an examination, the Service applies the CWI provision to a controlled transfer of
intangible property. The taxpayer contests whether the application is appropriate.
(Issue #3, above)
4. A CSA participant specifies that the buy-in payment is in the form of a royalty or
other contingent consideration, and the actual amount paid by the CSA participant in
a particular year is greater than the amount estimated to be due in that year. The
taxpayer asserts that a downward adjustment or “true-up” is appropriate under the
CWI standard. (Issue #4, above)
5. Exam has made a section 482 allocation to a controlled transaction and Appeals is
considering that allocation. One of the controlled parties affected by this allocation is
domiciled in a country that has entered into an Income Tax Treaty or Convention
with the United States and the controlled transaction is governed by that Treaty or
Convention. (Issue #5, above)
LAW AND ANALYSIS
I.

Background: Longstanding Authoritative Interpretation that Commensurate With
Income Standard Must Be Applied Consistently with the Arm’s Length Standard
The two sentences of section 482 provide:

POSTN-123864-06

5

In any case of two or more organizations, trades, or businesses
(whether or not incorporated, whether or not organized in the United
States, and whether or not affiliated) owned or controlled directly or
indirectly by the same interests, the Secretary may distribute,
apportion, or allocate gross income, deductions, credits, or allowances
between or among such organizations, trades, or businesses, if he
determines that such distribution, apportionment, or allocation is
necessary in order to prevent evasion of taxes or clearly to reflect the
income of any of such organizations, trades, or businesses. In the
case of any transfer (or license) of intangible property (within the
meaning of section 936(h)(3)(B)), the income with respect to such
transfer or license shall be commensurate with the income attributable
to the intangible.
Several conclusions follow from the face of the statute. The first sentence
empowers “the Secretary” to allocate “gross income, deductions, credits, or allowances”
among controlled taxpayers. The premise of every such allocation must be the
Secretary’s determination that it is necessary in order either “to prevent evasion of
taxes” or “clearly to reflect income” of any controlled taxpayer. The Tax Reform Act of
1986 added a second sentence, in the same paragraph as the first, as an additional
specific condition “[i]n the case of any transfer (or license) of intangible property.”1
Namely, the income with respect to such license or transfer shall be commensurate with
the income attributable to the intangible. Notably, the second sentence does not
authorize any person other than “the Secretary” to make section 482 allocations,
whether generally or “[i]n the case of any transfer (or license) of intangible property.”
Neither the original first, nor the later added second, sentence mentions the
arm’s length standard or the role it plays in implementing the statute. Instead, the
Treasury and IRS have long maintained in regulations and other published guidance
that transfer pricing allocations pursuant to the provisions of either sentence must be in
accordance with the arm’s length standard as the unifying principle. The regulation
promulgated in 1935 under section 482’s predecessor introduced the arm’s length
standard and it has been the constant in all transfer pricing regulations since.2
The Conference Report accompanying the Tax Reform Act of 1986 directed the
Treasury and IRS to study the section 482 regulations in light of the concerns regarding
their application to intangible transfers.3 Certain passages in the Committee Reports
arguably might be construed as an invitation to the Treasury and IRS to interpret the
CWI standard in a manner that would depart from the arm’s length standard. However,
in the authoritative study undertaken pursuant to the Conference Report – the White
Paper4 – the expert agencies reaffirmed the primacy of the arm’s length standard for
1

Pub. L. No. 99-514, Section 1231(e)(1), 100 Stat. 2085, 2562-63 (1986).
Notice 88-123, 1988-2 C.B. 458, 459-60, nn.8-9 and accompanying text.
3
H.R. Rep. No. 99-841 (Conference Report), 99th Cong., 2d Sess. II-638 (1986).
4
Notice 88-123, 1988-2 C.B. 458.
2

POSTN-123864-06

6

transfer pricing.5 The final regulations adopted in 1994 mandate that the IRS must
apply CWI periodic adjustments consistently with the arm’s length standard.6
The operative language in both sentences of section 482 – e.g., “to prevent
evasion of taxes,” “clearly to reflect income,” and “commensurate with the income
attributable to the intangible” – leave ample scope for interpretation. As the expert
agencies expressly tasked by the statute with its administration – i.e., as “the Secretary”
or his delegate – the Treasury and IRS authoritative interpretation of these provisions, in
their regulations and other published guidance, is entitled to deference.7
II.

Responses to Specific Issues
Issue 1 – Taxpayer’s Affirmative Use of Section 482 When IRS Has Not Made
an Allocation under Section 482

The first issue is if the Service has not proposed an allocation under section 482,
may a taxpayer apply section 482 in the first instance, in the course of an examination,
during consideration by Appeals, or in a docketed case?
The second sentence of section 482, added by the Tax Reform Act of 1986,
provides: “In the case of any transfer (or license) of intangible property (within the
meaning of section 936(h)(3)(B)), the income with respect to such transfer or license
shall be commensurate with the income attributable to the intangible.” As discussed
above, the commensurate with income standard articulated in this second sentence is a
specific condition “[i]n the case of any transfer (or license) of intangible property”
regarding the allocation authority conferred upon “the Secretary” by the first sentence.
Further, under the longstanding authoritative interpretation set forth in the regulations
and other published guidance, both sentences must be applied consistently with the
arm’s length standard.
5

The White Paper notes that “virtually every major industrial nation takes the arm’s length standard as its
frame of reference in transfer pricing cases [footnote omitted]. This overwhelming evidence indicates that
there in fact is an international norm for making transfer pricing adjustments and that the norm is the
arm’s length standard.”
Later, the White Paper states, ”It is equally clear as a policy matter that, in the interest of avoiding
extreme positions by other jurisdictions and minimizing the incidence of disputes over the primary taxing
jurisdiction in international transactions, the United States should continue to adhere to the arm’s length
standard.” Notice 88-123 at 458, 475.
6
Treas. Reg. § 1.482-4(f)(2)(i) (“Adjustments made pursuant to this paragraph (f)(2) shall be consistent
with the arm’s length standard and the provisions of § 1.482-1.”).
7
A court is generally required to uphold an agency’s interpretation of a statute within that agency’s
jurisdiction if two requirements are met: 1) the statute is ambiguous; and 2) the agency’s interpretation is
reasonable. This is the case even if the court concludes that the agency’s interpretation is not the best
interpretation of the statute. National Cable & Telecommunications Association v. Brand X Internet
Services, 125 S.Ct. 2688, 2699, 162 L. Ed. 2d 820, 837 (2005); Chevron, U.S.A., Inc. v. Natural
Resources Defense Council, 467 U.S. 837 (1984). See also, Swallows v. Commissioner, 126 T.C. 96
(2006)(Tax Court majority invalidated regulation it found to be inconsistent with plain and unambiguous
meaning of the statute there at issue), appeal docketed, No. 06-3388 (3rd Cir. July 18, 2006).

POSTN-123864-06

7

Taxpayers may disingenuously interpret the CWI provision as authorizing them to
“adjust” the consideration they themselves set for controlled intangible transfers. In
effect, they would treat the charges in the related-party deals as paid by blank checks,
to be filled in by them with the benefit of hindsight. For example, they may initially state
the royalty in a controlled license as a lump sum of, say, $100 million. If the actual
results of the licensed activity are favorable, the taxpayer lets the lump sum royalty
stand as is. However, if the actual results – or what are represented as the actual
results – are unfavorable, these taxpayers claim the entitlement to make an affirmative
adjustment to the prior fixed royalty so that it can be made “commensurate with the
income” – here the losses – “attributable to the intangible.” In other words, heads the
taxpayer wins, and tails the government loses.
Ironically, if accepted, this approach would sanction precisely the type of abuse
the CWI principle was enacted to police. In 1986, Congress indicated a significant
degree of skepticism about related-party transfers of high-profit potential intangibles for
relatively insignificant lump sum or contingent royalty consideration that effectively place
all the intangible development downside risk in one controlled taxpayer and all the
upside profit potential in another. See H.R. Rep. No. 99-426, at 424-25 (1985). See
also Notice 88-123 (i.e., the White Paper), 1988-2 C.B. 458, at 472-74, 477-80.
The CWI principle effectively anticipates that controlled taxpayers must price an
intangible transfer consistent with the expectation that the income with respect to that
transfer be commensurate with the relative risks and economic activity the parties
undertake regarding the intangible. Thus, the CWI principle requires that the parties’
risks be reflected in upfront pricing that appropriately accounts for the expected benefits
of those risks over time. The proper accounting for risk may take different forms, and
the taxpayer’s choice of form will be respected, provided that it is clearly documented
and conforms with economic substance.8 For example, a taxpayer may adopt a lump
sum royalty payment form, provided that the lump sum amount reflects a conscientious
upfront valuation of the risks and expected benefits. Having made that choice, the
taxpayer must stick with it and accept the actual outcome. A taxpayer may not rely on
the CWI principle to attack its own pricing of an intangible transfer or choice of payment
form.9 The CWI principle does not provide the taxpayer a ticket to back out of a deal,
without arm’s length consideration, when the deal plays out differently than expected.

8
9

See generally Treas. Reg. § 1.482-1(d)(3)(ii)(B) & (iii)(B).
See Notice 88-123, 1988-2 C.B. at 480:
Because section 482 may be applied only by the Service, no refunds could be allowed if an
excessive lump sum was paid. However, to prevent abuse of outbound lump sum payment in
inbound licensing arrangements the Service would be allowed to adjust excessive lump sum
payments that clearly exceed the commensurate with income standard. (Emphasis added).

POSTN-123864-06

8

Alternatively, a taxpayer may adopt a contingent form of royalty payment,
provided that such choice is clearly documented, and provided further that the expected
present value of future payments (appropriately discounted to reflect risk) is consistent
with the taxpayer’s conscientious upfront valuation. If appropriately structured and
valued, a contingent payment may reflect the profit potential and risks, while also
permitting actual royalty payments to vary with later outcomes. In such arrangements,
less income will properly result if the outcomes are less successful than reasonably
anticipated, and more income will result if the outcomes are more successful. In other
words, the outcome is not heads the taxpayer wins, and tails the government loses.
The taxpayer, therefore, has the ability and the right to achieve a commensurate
with income result through the structure, risk allocation, and fixed or contingent form of
payment that it adopts upfront for its controlled transaction, so long as that comports
with economic substance. Further, Treas. Reg. § 1.482-1(a)(3) authorizes taxpayer use
of section 482 to report results on a timely return based on prices different from those
actually charged, but only “[i]f necessary to reflect an arm’s length result.”10 The
regulation further states that section 482 grants no other right to a controlled taxpayer to
apply the provisions of section 482 at will or to compel the IRS to apply such provisions.
Clearly, therefore, a taxpayer in the first instance, in the course of an
examination, during consideration by Appeals, or in a docketed case, may not invoke
section 482 as grounds for making a hindsight adjustment that enables the taxpayer to
walk away, without arm’s length consideration,11 from a deal it struck for itself.
By contrast, if the taxpayer’s pricing fails to reflect a conscientious upfront
valuation effort, the IRS has the ability to make periodic adjustments to bring the pricing
in line with the CWI principle.12 Although the IRS necessarily must examine the
taxpayer’s transaction after-the-fact, it should exercise its periodic adjustment authority
consistent with what would have been a conscientious upfront valuation – had the
10

Treas. Reg. §§ 1.482-1(a)(3) and 1.6662-6(a)(2) also permit taxpayers to increase, as opposed to
decrease, their taxable income by qualified amended return or statement in order to avoid penalties. In
addition, Treas. Reg. § 1.482-1(g)(4) (Setoffs), discussed under Issue 2, provides for a limited taxpayer
right to a setoff against an IRS section 482 allocation on account of another non-arm’s length transaction.
11
Taxpayers may cite to the White Paper as putative support for the existence of an implied renegotiation
clause in every controlled intangible transfer. Notice 88-123, 1988-2 C.B. at 477 (“It is, therefore,
perfectly consistent with the arm’s length standard to treat related party license agreements generally as
renegotiable arrangements and to require periodic adjustments to the transfer price to reflect substantial
changes in the income stream attributable to the intangible.”) However, the context makes clear that the
reference is only meant to justify IRS periodic adjustments. See id. (“The Congressional directive to the
Service to make adjustments to intangible returns that reflect the actual profit experience …”). Controlled
taxpayers that include renegotiation clauses in their contractual terms, or that simply renegotiate in the
absence of an advance option to do so, must provide consideration and price any original renegotiation
option and/or subsequent renegotiation at arm’s length. See Issue 4, note 21 and accompanying text.
12
I.R.C. § 482 (“… the Secretary may … allocate gross income, deductions, credits, or allowances …”);
Treas. Reg. § 1.482-4(f)(2)(i) (“… the district director …”); Notice 88-123, 1988-2 C.B. at 477 (“The
Congressional directive to the Service to make adjustments to intangible returns that reflect the actual
profit experience …”). See also background at beginning of section I.

POSTN-123864-06

9

taxpayer in fact made one. Thus, the IRS should decline to make a periodic adjustment
to a royalty on the basis of outcomes that could not be reasonably anticipated at the
time the intangible transfer was entered into. The regulations clearly reflect the intent
that the IRS exercise restraint in making periodic adjustments based only on the upfront
reasonable expectations and not based on subsequent events which could not be
reasonably anticipated.13
On the other hand, in making appropriate periodic adjustments, the IRS may
adopt a form of payment different than that the taxpayer adopted for its royalty payment
– such as a contingent royalty rather than a lump sum form. The legislative history
plainly intends that the IRS may make periodic adjustments as a contingent royalty
when the taxpayer provides only an inadequate lump sum. See H.R. Rep. 99-426, at
424-25 (1985). See also Notice 88-123, 1988-2 C.B. at 479-80. The regulations also
clearly authorize the IRS to make periodic adjustments in a different form than that
adopted by the taxpayer, e.g., an equivalent royalty in lieu of a lump sum. See Treas.
Reg. § 1.482-4(f)(5) (lump sum payments adjusted on the basis of equivalent royalty).
Issue 2 – Taxpayer’s Use of CWI to Challenge an IRS Section 482 Allocation
The second issue is may a taxpayer apply the commensurate with income
provision to challenge a section 482 adjustment that was made by Exam, in a situation
where Exam did not itself apply the CWI provision?
As explained in connection with the previous issue, a taxpayer may achieve CWI
results through the structure, risk allocation, and fixed or contingent form of payment
that it adopts upfront for its controlled transaction, so long as that comports with
economic substance. In the course of an examination, during consideration by Appeals,
or in a docketed case, a taxpayer may not invoke section 482 as grounds for making a
hindsight, so-called “CWI” adjustment that enables the taxpayer to walk away, without
arm’s length consideration, from a deal it struck for itself.
Treas. Reg. § 1.482-1(g)(4) (Setoffs) does provide for a limited taxpayer right to a
setoff against an IRS section 482 allocation on account of another non-arm’s length
transaction. This provision addresses a situation in which the IRS upon examination
has made an original allocation under section 482 regarding a given non-arm’s length
transaction (the primary transaction). The regulation provides substantive and
procedural rules under which a taxpayer’s claim for a “setoff” will be allowed by the IRS
against its original section 482 allocation on account of a section 482 allocation raised
by the taxpayer regarding another non-arm’s length transaction going in the opposite
direction (the setoff transaction). The substantive requirements are that the setoff
transaction must be “between the same controlled taxpayers” and “in the same taxable
year” as the primary transaction. Furthermore, the taxpayer must establish “that the
13

Treas. Reg. § 1.482-4(f)(2)(ii)(D). See also Treas. Reg. § 1.482-4(f)(2)(i) (“Adjustments made
pursuant to this paragraph (f)(2) shall be consistent with the arm’s length standard and the provisions of
§ 1.482-1.”).

POSTN-123864-06

10

transaction that is the basis of the setoff was not at arm’s length” and must establish
“the amount of the appropriate arm’s length charge” for such setoff transaction. The
procedural requirements relate to documentation and timely notification to the IRS of the
basis for any claimed setoff. Nothing in this or any other provision of the regulations
suggests that the taxpayer may alter the terms or prices of the primary transaction itself
(i.e., the subject of the IRS original section 482 allocation) based on hindsight in
contravention of the arm’s length standard.14
Issue 3 – CWI, Past or Projected or Actual Profits
The third issue is does the word “income” in the phrase “commensurate with the
income attributable to the intangible” in section 482 refer to income received prior to the
transfer or license of an intangible (past profits), income anticipated to be received after
the transfer or license of an intangible (projected profits), income actually received after
the transfer or license of an intangible (actual profits), or some other measure of
income?
The arm’s length standard requires that a controlled transaction be priced so as
to realize results consistent with those uncontrolled taxpayers would have realized if
they engaged in the same transaction under the same circumstances.15 In determining
the price for a controlled intangible transfer under this standard, a key consideration is
the profit potential of the intangible which uncontrolled taxpayers would have reasonably
anticipated in terms of operating profits from exploitation (or subsequent transfer) of the
intangible projected as of the time of the transfer.16
Both the legislative history and the White Paper expressed concern about the
disadvantage IRS faces, after-the-fact, in examining profit potential reasonably
14

The taxpayer is always free to defend against an IRS adjustment at any time, including on the basis of
a transfer pricing method or exact or inexact comparables that it did not rely upon contemporaneously
with entering into the controlled transaction. See, e.g., Compaq v. Commissioner, T.C. Memo 1999-220.
However, any such subsequently adopted method must still be tested under the arm’s length standard.
In other words, the defense will stand only to the extent it supports arm’s length results based on the deal
actually adopted by the taxpayer at the time it entered into the transaction. Furthermore, to the extent a
subsequently adopted method fails to fully support the taxpayer’s results as arm’s length, such method
does not protect against the transfer pricing penalty. See Treas. Reg. § 1.6662-6(d)(2)(iii)(A)(the
documentation that avoids the penalty must be “in existence when the return is filed”).
15
Treas. Reg. § 1.482-1(b)(1).
16
For purposes of this memorandum, “operating profits" are to be understood as profits from use,
including an on license or retransfer, of the transferred intangible (since the profits on the on license or
retransfer in turn estimate the profits from use by the ultimate licensee or transferee). See Treas. Reg. §
1.482-4(c)(2)(iii)(B)(1)(ii):
The profit potential of an intangible is most reliably measured by directly calculating the net
present value of the benefits to be realized (based on prospective profits to be realized or costs to
be saved) through the use or subsequent transfer of the intangible, considering the capital
invested and start-up expenses required, the risks to be assumed, and other relevant
considerations.

POSTN-123864-06

11

expected by taxpayers at the time of controlled intangible transfers.17 Accordingly, the
regulations allow the IRS, in its discretion, provisionally to treat the income actually
resulting from the transferred intangible as evidence of what should have been
projected at the time of the transfer and to make periodic adjustments to reflect the
pricing had such results been projected at such time. Taxpayers might argue that
certain portions of the legislative history and the White Paper appear to suggest that
actual profit experience should be determinative.18 The better reading, however, is that
the intention is to give the IRS a presumptive basis for making periodic adjustments.19
The regulations then allow taxpayers the ability to rebut such presumption, e.g., by
showing that such results were beyond the control of the taxpayer and could not
reasonably have been anticipated at the time the transaction.20

17

H.R. Rep. No. 99-426, 99th Cong., 1st Sess., 1986-3 C.B. (Vol. 2) 420, 424:
Taxpayers may transfer such intangibles to foreign related corporations or to possession
corporations at an early stage, for a relatively low royalty, and take the position that it was not
possible at the time of the transfers to predict the subsequent success of the product. Even in the
case of a proven high-profit intangible, taxpayers frequently take the position that intercompany
royalty rates may appropriately be set on the basis of industry norms for transfers of much less
profitable items.

The White Paper echoed these concerns, when it observed that taxpayers often looked solely at the
“purportedly limited facts” known at the time of the transfer to justify an inappropriately low charge for the
intangible, or when it noted “[p]eriodic adjustments will also obviate the need for the often fruitless inquiry
into the state of mind of the taxpayer and its affiliate at the outset.” Notice 88-123, 1988-2 C.B. at 472,
480 n.173.
18

See, e.g., H.R. Rep. No. 99-426, 99th Cong., 1st Sess., 1986-3 C.B. Vol. 2 420, 425:
The committee does not intend, however, that the inquiry as to the appropriate
compensation for the intangible be limited to the question of whether it was
appropriate considering only the facts in existence at the time of the transfer. The
committee intends that consideration also be given the actual profit experience
realized as a consequence of the transfer.

See also Notice 88-123, 1988-2 C.B. 458, 472 (“Congress determined that actual profit
experience should be used in determining the appropriate compensation for the
intangible”).
19

See, e.g., Notice 88-123 at 477 (“Aside from the empirical evidence of what unrelated parties seem to
do, actual profit experience is generally the best indication available, absent comparables, of anticipated
profit experience that arm’s length parties would have taken into account at the outset of the
arrangement.”); Id. at 473 (“The arm’s length bargaining of unrelated parties over the terms of the
arrangement reflects each party’s judgment about what its share of the combined income (or appropriate
expense reimbursement) ought to be.”).
20
See Treas. Reg. § 1.482-4(f)(2)(ii)(D)(Extraordinary events). In addition, the regulations exclude
periodic adjustments under certain conditions, including the deviation between actual and projected
results being less than certain thresholds. See Treas. Reg. §§ 1.482-4(f)(2)(ii)(B)(6) & (C)(4)(80% to
120% of the prospective profits or cost savings that were foreseeable).

POSTN-123864-06

12

In sum, the word “income” in the phrase “commensurate with the income
attributable to the intangible” in section 482 should generally be construed as operating
profits attributable to the intangible the taxpayer would reasonably and conscientiously
have projected at the time it entered into the controlled transaction. However, the IRS
coming to examine a transaction only after-the-fact is inherently at a disadvantage in
assessing whether the pricing was supported by such upfront reasonable and
conscientious evaluation of projected operating profits attributable to the transferred
intangible. Therefore, the IRS, in its discretion, provisionally may treat actual profits as
evidence of projected profits and make periodic adjustments as if such results were
projected at the time of the controlled intangible transfer. Taxpayers may rebut such
presumption, e.g., by showing that such results were beyond the control of the taxpayer
and could not reasonably have been anticipated at the time of the transaction.
Issue 4 – “True-Ups” and Contingent Buy-in Payments
The fourth issue is if a qualified cost sharing arrangement (CSA) specifies buy-in
payments in the form of a royalty or other contingent consideration, and if the actual
amount paid by a participant in a particular year differs from the amount estimated to be
due in that year, does the CWI provision permit (or require) a CSA participant to make
so-called “true-ups” to account for the difference?
Taxpayer’s form of buy-in payment will be respected, if consistent with economic
substance. For example, a taxpayer could conceivably adopt a fixed outcome payment
form structured as preliminary royalties with subsequent true-up/down to a liquidated
amount agreed in advance before the actual results were known. Conversely,
taxpayers could conceivably adopt a contingent outcome payment form structured as a
preliminary lump sum with true-up/down in light of subsequently arising actual results.
However, taxpayers must clearly have adopted these deals – the IRS is not obligated to
write in such contractual terms for the taxpayer’s benefit (i.e., as drafter, the taxpayer
may and should be held to its deal). By the same token, if the taxpayer conscientiously
wrote and lived by a truly contingent form of payment, and subsequent events do not
turn out as reasonably anticipated, then the IRS may not impose a “true-up” adjustment
on the ground that is necessary to reach the originally projected present value.21
Issue 5 – Appeals, Treaties, and OECD Transfer Pricing Guidelines

21

The present value projected for the consideration under these payment form variants must be
consistent with the present value reasonably expected for the buy-in. As just one example, consider a
form of payment under which one controlled taxpayer agrees to pay a lump sum buy-in to the other at the
time of entering into a CSA, but with the right to demand a refund subsequently if results actually realized
are worse than reasonably projected at the time of the buy-in. In such a case, the first controlled taxpayer
must purchase the refund option for arm’s length consideration. So, the upfront lump sum payment under
this form will be greater than for a purely fixed lump sum buy-in, because the arm’s length refund option
price must be added to the arm’s length fixed buy-in price.

POSTN-123864-06

13

The fifth issue is whether Appeals may take into account provisions in an Income
Tax Treaty, Convention, or the OECD Transfer Pricing Guidelines in determining the
appropriate settlement of a section 482 allocation proposed by Exam?
Treaty provisions do not dictate the specifics or application of domestic law to the
extent the domestic law reaches results consistent with the treaty obligations. The
Treasury and IRS consider section 482 and the regulations to be wholly consistent with
treaty obligations and the OECD Transfer Pricing Guidelines.22 Outside of the
competent authority process under a treaty, tax administrators, including Appeals, are
bound to enforce compliance with section 482 and the regulations without reference to
the OECD Transfer Pricing Guidelines. The purpose of the Guidelines is to provide a
common reference point for resolution of transfer pricing disputes between treaty
partners within the context of the competent authority process.23
Two basic procedures are available to taxpayers to obtain assistance from the
U.S. Competent Authority and Appeals. See Rev. Proc. 2006-54, §§ 7.02, 7.05, and 8,
2006-49 I.R.B. 1035, 1042-44. Under one procedure, a taxpayer may obtain review by
Appeals in the first instance and then seek assistance from the U.S. Competent
Authority.24 If the taxpayer follows this procedure, the U.S. Competent Authority
generally will not take any action that would alter the resolution reached by Appeals, but
will only seek to obtain a correlative adjustment from the foreign competent authority
under the applicable tax treaty or convention.25
Under the second procedure, a taxpayer may request simultaneous assistance
from the U.S. Competent Authority and Appeals.26 In such case, the Appeals
representative will consult and coordinate with the U.S. Competent Authority to develop
a tentative resolution, which is then presented to the foreign competent authority.
Under this procedure, the U.S. Competent Authority, not Appeals, is the IRS function
responsible for developing the U.S. position paper and conducting the mutual
agreement procedure with the treaty partner.27

cc:

22

Division Counsel
(Large & Mid-Size Business)

See Statement of the Hon. Leslie B. Samuels, Treasury Assistant Secretary for Tax Policy, July 27,
1995 (“These new OECD guidelines are fully consistent with current U.S. tax rules”).
23
See OECD Transfer Pricing Guidelines for Multinational Enterprises and Tax Administrations ¶ 17 (July
1995)(“These Guidelines are also intended primarily to govern the resolution of transfer pricing cases in
mutual agreement proceedings between OECD Member countries and, where appropriate, arbitration
proceedings.”)
24
See Rev. Proc. 2006-54 at § 7.02.
25
Id. at § 7.05.
26
Id. at § 8.
27
Id. at § 8.05(2).

